Title: Report on Marine Hospitals, [17 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 17, 1792Communicated on April 17, 1792]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom were referred certain papers concerning a marine Hospital at the town of Washington in the State of Virginia, and a memorial of the Marine Society of Boston, on the subject of marine Hospitals, respectfully submits the following Report:
The establishment of one or more marine Hospitals in the United States is a measure desirable on various accounts. The interests of humanity are concerned in it, from its tendency to protect from want and misery, a very useful, and, for the most part, a very needy class of the Community. The interests of navigation and trade are also concerned in it, from the protection and relief, which it is calculated to afford to the same class; conducing to attract and attach seamen to the country.
A fund for the purpose may, it is presumed, be most conveniently derived from the expedient suggested in the abovementioned Memorial, namely, a contribution by the mariners and seamen of the United States, out of their wages to be regulated by law.
The rate of the contribution may be ten cents per month for each mariner or seamen, to be reserved, pursuant to articles, by masters of vessels, and paid to the collectors of districts, to which the vessels respectively belong. Effectual regulations for this purpose may, without difficulty be devised.
The benefit of the fund ought to extend, not only to disabled and decrepid seamen, but to the widows and children of those who may have been killed or drowned, in the course of their service as seamen.
It will probably be found expedient, besides the reception and accomodation of the parties entitled, at any hospital which may be instituted to authorize the granting pensions, in aid of those who may be in condition, partly to procure a subsistence from their own labor. There may be cases, in which this mode of relief may be more accommodating to the individuals, and, at the same time, more œconomical.
The Hospital, or if more than one, each Hospital, and its funds, must be placed under the management of a competent number of directors. It is presumed, that for so charitable a purpose, persons will be found, who will be willing without emolument, to execute the trust, but in order to this, it must be rendered as little troublesome as possible, and for this purpose, the number of directors must be considerable. Twenty five, of whom five to be competent to ordinary business, may be an eligible number. Various options will occur to the legislature, as to the mode of constituting the directors, who must, of course, have the power to appoint and compensate certain necessary officers, attendants and servants.
It is suggested in the memorial from the marine Society of Boston, as expedient, to have three Hospitals. But it is not obvious, that one would not for a considerable time, at least, answer the purpose. More would be productive of a greater expense, in the first establishment, and in the subsequent maintenance of it. A plurality would, however, have some advantages arising from the operation of local considerations and feelings.
Preliminarily to a decision, how far it may be expedient to embrace the offer of the marine Hospital at the town of Washington in Virginia, the general principles of the establishment, including the questions of number and locality, will require to be decided by the Legislature.
Should Congress think fit to adopt an arrangement, which will include the town of Washington, as an eligible situation, it will, in the opinion of the Secretary, be advisable, to vest somewhere a power to contract for the building already there. This will probably be found the best mode of reconciling all the considerations which ought to enter into such an arrangement.
All which is respectfully submitted,
Alexander HamiltonSecretary of the Treasury.
Treasury Department, April 17th 1792.
